Opinion by

Greene, J.
Acition of fight. Plaintiffs claim under the judgment of partition of the Half Breed lands in Lee county and recovered a verdict and judgment in the court below.
It is now objected that the court erred in admitting a deed in support of plaintiff’s title without proof that it was acknowledged according to the lav/ of the state ih which it was executed. But as the deed appears to have been acknowledged according to the statute of 1840, any furtheri proof of its execution was not necessary. If the deed had riot been acknowledged according to the statute of 1840< then, it was admissible under the statute of 1841, if acknowledged according to the law of the state wherein it was executed. Hence a deed acknowledged according to the laws of Iowa, or according to the laws of the state in which it Was executed, would be equally good. Nor would further proof of its execution be necessary unless denied under oath. Laws of 1841, p. 40, § 3. We conclude then, that the court below did not err in admitting the deed without proof of its execution.
Judgment affirmed.